Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary first transmission input element including the first ring gear and the first transmission output element including the first planet carrier of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Primary first transmission input element 12 is never shown or described as being a ring gear and the first transmission output element is never shown or described as being a planet carrier. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, each instance of each embodiment in the claims of “at least one” must be shown or the feature(s) canceled from the claim(s). 
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
Applicant has not shown in his drawings the infinite number of embodiments created by his use of the term “at least one.” 
 No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one transmission output shaft, does not reasonably provide enablement for more than one transmission output shaft 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
Applicant discloses only one output shaft 7. 
Claim18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the primary first transmission input element being a planet carrier and the primary output element being a ring gear, it does not reasonably provide enablement for the primary first transmission input element being a ring gear and the primary output element being a planet carrier.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
One of ordinary skill in this art at the time the application was effectively filed would not be able to predict how the arrangement proposed in claim 18 would function and effect the rest of the transmission without undue experimentation. Making such a change would be unpredictable without a comprehensive evaluation of the rest of the transmission with the change enabled. It is applicant’s responsibility to provide an enabling disclosure for all of the embodiments claimed such that one of ordinary skill in this art would be easily able to make and/or use the invention. In this instance, he has failed to fulfill his duty under the statute. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for the first transmission output element 14 to be connected to output shaft 7 via a reverse clutch KR1, or for second transmission output element 34 to be connected to output shaft 7 via reverse clutches KR2, does not reasonably provide enablement for second transmission output elements 14 and 34 to be connected to output shaft 7 via at least one reverse drive clutch. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant’s use of the term “and/or” means that he is claiming three embodiments: A and B together, A separately, and B separately. Applicant does not have support for all three embodiments. 
Nowhere in the specification does it say that the first and second transmission output elements 14 and 34 can be engaged with the output shaft 7 via one reverse drive clutch. The phrase “at least one” includes only one. One of ordinary skill in this art would not know the result of trying to do that in the embodiment recited without undue experimentation and therefore the result would be unpredictable. It would, in fact, render the transmission non-functional. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming. It is applicant’s responsibility to provide an enabling disclosure for all of the embodiments claimed such that one of ordinary skill in this art would be easily able to make and/or use the invention. In this instance, he has failed to fulfill his duty under the statute. 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for transmission output elements 14 or 34 to be connected to output shaft 7 via at least one clutch unit, it does not reasonably provide enablement for elements 14 and 34 to be connected to output shaft 7 via at least one clutch unit. The phrase “at least one” includes only one. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant's use of the term “and/or” means that he is claiming three embodiments: A and B together, A separately, and B separately. Applicant does not have support for all three embodiments.
Nowhere in the specification does it say that elements 14 and 34 can be connected to output shaft 7 via at least one clutch unit. One of ordinary skill in this art would not know the result of trying to do that in the embodiment recited without undue experimentation and therefore the result would be unpredictable. It appears to be clear that if both elements 14 and 34 were connected to the output shaft via one clutch unit then the transmission would not be functional. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming. It is applicant’s responsibility to provide an enabling disclosure for all of the embodiments claimed such that one of ordinary skill in this art would be easily able to make and/or use the invention. In this instance, he has failed to fulfill his duty under the statute. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for elements 14 and 34 to be connected to output shaft 7 via output transmission stages 22, 23 and shiftable range stage 61, as well as elements 14 and 34 to be connected to output shaft 7 via output transmission stages 22 and 23 alone, does not reasonably provide enablement for elements 34 and 14 to be connected to output shaft 7 via a shiftable range stage 61 only. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant’s use of the term “and/or” means that he is claiming three embodiments: A and B together, A separately, and B separately. Applicant does not have support for all three embodiments.
Nowhere in the specification does it say that elements 14 and 34 can be connected to the output shaft 7 via a shiftable range stage 61 only. One of ordinary skill in this art would not know the result of trying to do that in the embodiment recited without undue experimentation and therefore the result would be unpredictable. Connecting both elements to one range stage would render the transmission non-functional. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming. It is applicant’s responsibility to provide an enabling disclosure for all of the embodiments claimed such that one of ordinary skill in this art would be easily able to make and/or use the invention. In this instance, he has failed to fulfill his duty under the statute. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for elements 14 and 34 to be connected to output shaft 7 via output transmission stages 22, 23 and shiftable range stage 61, as well as elements 14 and 34 to be connected to output shaft 7 via output transmission stages 22 and 23 alone, does not reasonably provide enablement for elements 34 and 14 to be connected to output shaft 7 via at least one shiftable range stage 61. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
Applicant only has support for one shiftable range stage. How, exactly, is one of ordinary skill in this art expected to understand how to connect more than one shiftable range stage to elements 14 and 34 if applicant refuses to disclose it? 
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 25 and 26 recite, in part: 
“at least one transmission output shaft including 
a first summation planetary gear unit having primary and secondary first transmission input elements, and a first transmission output element, and 
a second summation planetary gear unit having primary and secondary second transmission input elements and a second transmission output element…”
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
There is no support in the written description for more than one transmission output shaft. 
There is no support in the written description for an output shaft including both of the summation planetary gear units. The specification says that the output shaft is element 7 in the drawings. Therefore, it is a shaft. Is it not a pair of planetary gear units. 
Claims 1, 25 and 26 recite, in part: 
“the first transmission output element is connectable to the transmission output shaft via at least one first clutch and the second transmission output element is configured and arranged to be connected to the transmission output shaft via at least one second clutch…”
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
There is no support in the written description for the first transmission output element being connectable to the transmission output shaft via more than one first clutch. 
There is no support in the written description for the second transmission output element being connectable to the transmission output shaft via more than one second clutch. 
Claims 1, 25 and 26 recite, in part: 
“the secondary first transmission input element of the first summation planetary gear is configured and arranged to be connected to at least one secondary engine via a first drive shaft and a control shaft, and the secondary second transmission element of the second summation planetary gear are configured and arranged to be connected to the at least one secondary engine via a second drive shaft…”
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
There is no support in the written description for more than one secondary engine. 
Claim 9 recites, in part: 
“further including at least one drive shaft…”
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
There is no support in the written description for more than two drive shafts for one of ordinary skill in this art to make and/or use the invention. 
Claim 23 recites, in part: 
“wherein the driven machine and the at least one secondary engine are a modular unit…”
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
There is no support in the written description for more than one secondary engine. 
Therefore it does not appear that applicant had possession of the invention at the time the application was effectively filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least one” is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions.
Therefore, the term “at least one” is by definition indefinite since there are an unknown number of possibilities for each instance recited in the claims. Applicant is not allowed to claim the entire universe in his application. How, exactly, is one of ordinary skill in this art expected to make and/or use the invention when applicant cannot disclose all of the embodiments recited? Not only that, how is one of ordinary skill to know whether or not they are infringing on applicant’s invention if applicant himself doesn’t even know what he is claiming?
Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection of claim 18 under 35 U.S.C. 112(a) are not substantiated by any evidence whatsoever. Applicant merely asserts that one of ordinary skill in this art would know that the embodiment recited in the claim would be functional such that the invention could be made and/or used by one of ordinary skill in this art without any support at all. This is not found persuasive because the embodiment is not supported by the specification and changing the planetary gear arrangement would substantially alter how the transmission as a whole functions in an unpredictable manner. One of ordinary skill in this art would be forced to engage in undue experimentation to determine even if such an embodiment is functional and useable and thus it is not clear from what applicant has disclosed that it would work at all. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming.
Applicant’s arguments regarding the rejection of claim 2 under 35 U.S.C. 112(a) are not substantiated by any evidence whatsoever. Applicant merely asserts that one of ordinary skill in this art would know that the embodiment recited in the claim would be functional such that the invention could be made and/or used by one of ordinary skill in this art without any support at all. There is no support in the specification for engaging the first and second transmission output elements 14 and 34 at the same time via only one reverse drive clutch to the output shaft 7 as required by the statute. The result of doing that would render the transmission non-functional. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming. There is no clutch engagement chart or description in the disclosure to guide those of ordinary skill in this art as to how the various ranges and modes are achieved. Applicant’s assertion is unreasonable since engaging both elements at the same time would likely make the transmission not functional. 
Applicant’s arguments regarding the rejection of claim 3 under 35 U.S.C. 112(a) are not substantiated by any evidence whatsoever. Applicant merely asserts that one of ordinary skill in this art would know that the embodiment recited in the claim would be functional such that the invention could be made and/or used by one of ordinary skill in this art without any support at all. There is no support in the specification for elements 14 and 34 to be connected to output shaft 7 via at least one clutch unit as required by the statute. There is no clutch engagement chart or description in the disclosure to guide those of ordinary skill in this art as to how the various ranges and modes are achieved. Applicant’s assertion is unreasonable since engaging both of those elements at the same time would likely make the transmission not functional. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming.
Applicant’s arguments regarding the rejection of claim 8 under 35 U.S.C. 112(a) are not substantiated by any evidence whatsoever. Applicant merely asserts that one of ordinary skill in this art would know that the embodiment recited in the claim would be functional such that the invention could be made and/or used by one of ordinary skill in this art without any support at all. There is no support in the specification for elements 14 and 34 being connected to the output shaft 7 via a shiftable range stage 61 only as required by the statute. One of ordinary skill in this art would not know the result of connecting elements 14 and 34 to the output shaft 7 via the range stage 61 only. Applicant’s assertion is unreasonable since connecting elements 14 and 34 at the same time to the range stage 61 would likely make the transmission not functional. Therefore, one of ordinary skill in this art would not find it reasonable to do what applicant is claiming.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, April 28, 2022